Citation Nr: 1532027	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO. 13-28 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD), and, if so, whether the reopened claim should be granted.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hepatitis C, and, if so, whether the reopened claim should be granted.

3. Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. In that decision, the RO declined to reopen a claim for service connection for a chronic acquired psychiatric disorder, to include bipolar disorder and PTSD.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In May 2015, during the course of the current appeal, the Veteran submitted a new claim for service connection for retinopathy, neuropathy, knee arthritis, foot ulcers and obesity, to include all as due to herbicide exposure. VA acknowledged this claim in June 2015 correspondence. As the claim has been acknowledge and the notice June 2015 notice letter indicates that the AOJ is processing the claim, the Board finds that referral of these issues is not warranted at this time.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of reopening a claim of service connection for hepatitis C and service connection for type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 2006 Board decision denied service connection for a chronic acquired psychiatric disorder, to include bipolar disorder and PTSD. The Veteran was notified of his rights but did not file a timely appeal.

2. The evidence associated with the claims file subsequent to the June 2006 Board decision is essentially cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a chronic acquired psychiatric disorder, to include bipolar disorder and PTSD.


CONCLUSIONS OF LAW

1. The June 2006 Board decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1105 (2006).

2. New and material evidence sufficient to reopen the claim of service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD, has not been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).
A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning claims to reopen, VA is further required to provide notice of the definition of new and material evidence. Kent v. Nicholson, 20 Vet. App. 1 (2006). However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements. See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (Nov. 21, 2014); see also  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

VA issued a VCAA letter in January 2011, prior to the initial unfavorable adjudication in July 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, the definition of new and material evidence, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. 

VA requested the Veteran's Social Security Administration (SSA). In June 2015 the SSA indicated that there were no records for the Veteran, and therefore that further attempts to obtain the records would be futile. 38 C.F.R. § 3.159(c)(2). In June 2015 correspondence, VA informed the Veteran of the federal records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(2), (e). No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). However, concerning claims to reopen, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion. See 38 C.F.R. § 3.159(c)(1). As the claim has not been reopened, VA's duty to provide medical examinations did not attach in this case. Since VA has obtained all relevant identified records and the duty to provide a medical examination did not attach, its duty to assist in this case is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

As an initial matter, the Board must first determine whether new and material evidence is warranted in this case. A claim based upon a distinctly diagnosed disease or injury has a different factual basis, and as such, cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury. Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008). Here, the June 2006 Board decision expanded the Veteran's claim to one for an acquired psychiatric disability generally, to specifically include bipolar disorder and PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Thus, the prior denial encompassed all of the Veteran's diagnosed psychiatric disorders.

Further, in his December 2010 claim, the Veteran specifically indicated that he wanted to reopen his claim of service connection for bipolar disorder, which was specifically noted as being a part of his previously denied claim. This conveys a clear intent to reopen the previously denied claim, and not to file a new claim based on a new diagnosis. See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009). Additionally, the new evidence of record reflects continued symptomatology substantially the same as that underlying the Veteran's prior claim for service connection for a psychiatric disorder. Boggs, 520 F.3d at 1335-36. As such, the Board finds that the Veteran's claim is one to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder, and not a new claim for service connection based on a new psychiatric diagnosis or symptomatology. Velez, 23 Vet. App. at 204. 

Having determined that the Veteran's claim is one to reopen, and therefore that new and material evidence is required, the Board finds that new and material evidence sufficient to reopen the claim of service connection for a chronic acquired psychiatric disorder, to include bipolar disorder and PTSD, has not been submitted. Here, the Board last denied service connection for an acquired psychiatric disorder in June 2006. The Veteran was notified of the decision, but failed to file a timely appeal of the decision. Therefore, the June 2006 Board decision became final on June 1, 2006, the date stamped on the face of the decision. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100.

The evidence of record in June 2006 consisted of service treatment and personnel records, VA treatment records, and VA psychiatric examination reports. The Board, noting some in-service psychiatric treatment, found that the evidence did not show a causal connection between the Veteran's current psychiatric disorder and his active duty service. See June 2006 Board decision at 6-7. Evidence received since the rating decision includes additional VA treatment records, further statements from the Veteran, and several web documents submitted by the Veteran concerning alcoholism, the effects of alcohol and stress on PTSD, and the relationship between type II diabetes mellitus and depression.

The evidence provided by the Veteran is new as it is information not previously submitted to agency decision makers. However, the Board finds that the evidence is not material as it either does not address previously unestablished facts, specifically that the there is a causal connection between the Veteran's acquired psychiatric disorder and his active duty service, or is cumulative or redundant of evidence of record at the time of the prior final denial. 38 C.F.R. § 3.156(a).

The VA treatment records associated with the claims file, while reflecting continued treatment for various psychiatric disorders, are wholly silent for any opinions linking the psychiatric disorder to the Veteran's active duty service, or even providing an indication of a link between the current disability and service. Therefore, the records are not material, and cannot be used as a basis to reopen the Veteran's claim. 

The Veteran has submitted numerous lay statements indicating that his claimed psychiatric disability is either causally related to his active duty service or was pre-existing and worsened during the course of service. First, while lay evidence is generally presumed credible for the purposes of reopening, the evidence must still be competent. Justus, 3 Vet. App. at 513. Here, the Veteran is not competent to provide an opinion indicating that his psychiatric disorder was directly caused by or aggravated by his service, as to do so requires expertise in the field of psychiatry or psychology. Jandreau, 492 F.3d 1372. Further, the Veteran's statements are cumulative of his lay statements considered in the June 2006 Board decision, as the Veteran's prior lay statements also generally assert that his claimed psychiatric condition is causally related to service. As the evidence is not competent and redundant of evidence previously considered, it cannot serve as grounds for reopening the Veteran's claim.

Finally, the web documents submitted are not relevant to the issue of whether the Veteran's acquired psychiatric disability is causally related to service. As noted above, the articles concern alcoholism, the relationship between type II diabetes mellitus and depression, and the relationship between alcoholism and stress. None of the articles provide any insight into whether the Veteran's psychiatric condition is related to his active duty service. As the records are not relevant, the Board finds that they do not raise a reasonable possibility of substantiating the Veteran's claim, and therefore do not constitute new and material evidence for the purposes of reopening.

In conclusion, the evidence associated with the claims file since the last final denial, while new, is not material as it does not related to the previously unestablished fact of a causal nexus between the Veteran's chronic psychiatric disorder and his active duty service, or is cumulative of the evidence of record at the time of the prior final denial. As such, the Board finds that new and material evidence sufficient to reopen the Veteran's claim for service connection for a chronic acquired psychiatric disorder, to include bipolar disorder and PTSD, has not been submitted. Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Therefore, the claim is denied.



ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include bipolar disorder and PTSD, has not been received, and, therefore, the claim is denied.


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). An NOD is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. In this case, the RO denied the Veteran's petition to reopen his claim for service connection for hepatitis C and service connection for type II diabetes mellitus in a September 2013 decision. The Veteran responded by submitting a statement in November 2013, written on a VA Form 9, in which he expressed disagreement with the denials of service connection for diabetes and reopening of his claim for service connection for hepatitis C. There is no indication that any further action has been taken on this issue, and therefore a remand is required for the issuance of a statement of the case and to provide the Veteran with an opportunity to perfect an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issues of whether new and material evidence sufficient to reopen a claim of service connection for hepatitis C has been received and service connection for type II diabetes mellitus.

Advise the Veteran of the procedural requirements to continue an appeal of these issues. If, and only if, the Veteran files a timely substantive appeal, the issues should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


